Case 3:20-cv-01337-BJD-PDB Document 40 Filed 03/05/21 Page 1 of 9 PagelD 1567

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

CONCH HOUSE BUILDERS, LLC,
a Florida limited liability company,

Plaintiff,
Vv. Case No. 3:20-cv-1337-BJD-PDB

LANDMARK AMERICAN
INSURANCE COMPANY, a
foreign corporation, ARCH
SPECIALTY INSURANCE
COMPANY, a foreign corporation,
and BROWN & BROWN OF
FLORIDA, INC., a Florida
corporation,

Defendants.
/

ORDER
THIS CAUSE is before the Court on Defendants’ Landmark American

Insurance Company and Arch Specialty Insurance Company Notice of
Removal (Doc. 1) and Plaintiffs Brief on Subject Matter Jurisdiction (Doc. 16;
Response).

On November 24, 2020, Arch and Landmark removed this case to
federal court based on the Court’s diversity jurisdiction. Notice of Removal at
2-4, Arch and Landmark acknowledged that Defendant Brown and Brown of

Florida, Incorporated, destroys complete diversity. Id. at 3-4. They argue
Case 3:20-cv-01337-BJD-PDB Document 40 Filed 03/05/21 Page 2 of 9 PagelD 1568

Plaintiff fraudulently joined Brown and Brown to the case to prevent
removal. Id. at 4. In light of the Court’s obligation to ensure that it has
subject matter jurisdiction over a case and because it was not obvious to the
Court whether Brown and Brown was fraudulently joined, the Court ordered
Plaintiff to respond to Arch and Landmark’s assertions. (Doc. 6 (citing
Kirkland v. Midland Mortgage Co., 243 F.3d 1277, 1279-80 (11th Cir. 2001))).
The Court also allowed Arch and Landmark to reply to Plaintiffs response.
Id. at 3. Arch and Landmark did not avail themselves of that opportunity and
the Court is left to consider the Notice of Removal and Plaintiffs Response.
“[D]Jiversity jurisdiction is determined at the time of filing the
complaint or, if the case has been removed, at the time of removal.”
Thermoset Corp. v. Bldg. Materials Corp. of Am., 849 F.3d 1313, 1317 (11th
Cir. 2017) (internal quotations omitted). At the time of removal, the
Complaint (Doc. 7) was still Plaintiffs operative pleading.! Plaintiff owns the
Conch House Marina and Resort (the “Marina”), which consists of a marina,
resort, eatery, and lounge. Complaint { 2. Plaintiff utilized “Brown and

Brown as its insurance broker to obtain insurance coverage for the Marina. .

 

1 Following removal, Plaintiff filed its Amended Complaint (Doc. 29). Even if
the Court considered the Amended Complaint in its analysis, the outcome is
unaltered.
Case 3:20-cv-01337-BJD-PDB Document 40 Filed 03/05/21 Page 3 of 9 PagelD 1569

..” Id. § 6. Brown and Brown arranged for Arch and Landmark to provide
insurance coverage for the Marina. Id.

In 2016 and 2017, Hurricanes Matthew and Irma damaged the Marina.
Id. I] 12, 138. Arch and Landmark provided some coverage for that damage
but less than what Plaintiff believes is owed. Id. J 15. Plaintiff brought this
suit primarily against Arch and Landmark for wrongful denial of insurance
coverage, and, alternatively, against Brown and Brown for negligence in
obtaining insufficient insurance coverage for the Marina. Id. at 9-14.

Arch and Landmark argue that Plaintiff joined Brown and Brown only to
defeat diversity among the parties. Notice of Removal at 4.

“Fraudulent joinder is a judicially created doctrine that provides an
exception to the requirement of complete diversity.” Triggs v. John Crump
Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998). To establish fraudulent
joinder, “the removing party has the burden of proving [by clear and
convincing evidence] that either: (1) there is no possibility the plaintiff can
establish a cause of action against the resident defendant; or (2) the plaintiff
has fraudulently pled jurisdictional facts to bring the resident defendant into
state court.” Stillwell v. Allstate Ins. Co., 663 F.3d 1329, 1332 (11th Cir.
2011) (quoting Crowe v. Coleman, 113 F.3d 1536, 1538 (11th Cir. 1997)).

“This burden is a heavy one.” Id. Gnternal quotations omitted).
Case 3:20-cv-01337-BJD-PDB Document 40 Filed 03/05/21 Page 4 of 9 PagelD 1570

Arch and Landmark’s fraudulent joinder argument is based on their
claim that Plaintiff has no possibility of stating a claim against Brown and
Brown. In Blumberg v. USAA Cas. Ins. Co., 790 So. 2d 1061, 1065 (Fla. 2001),
the Florida Supreme Court held that “a negligence/malpractice cause of
action accrues when the client incurs damages at the conclusion of the
related or underlying judicial proceedings or, if there are no related or
underlying judicial proceedings, when the client’s right to sue in the related
or underlying proceeding expires.” In other words, an insured cannot sue his
insurance broker for negligence in obtaining coverage until it is certain the
insured cannot recover from the insurer. Blumberg’s holding is fatal to
Plaintiff's claim against Brown and Brown because there has been no
resolution to his claim for insurance coverage against Arch and Landmark.
Indeed, Plaintiff appears to concede as much in his Response. Response at 7.

The Court’s analysis might end there if it were not for the Florida
Supreme Court requiring abatement of a premature action against an
insurance broker as opposed to dismissal. Blumberg, 790 So. 2d at 1065 n.2
(“The proper remedy for premature litigation is an abatement or stay of the
claim for the period necessary for its maturation under the law.”) (internal
quotations omitted). Florida’s preference for the abatement of an unripe

claim does not control once a case is in federal court, which has no
Case 3:20-cv-01337-BJD-PDB Document 40 Filed 03/05/21 Page 5 of 9 PagelD 1571

jurisdiction over a claim that is not ripe.? See Digital Properties, Inc. v. City
of Plantation, 121 F.3d 586, 589 (11th Cir. 1997) (“Article III of the United
States Constitution limits the jurisdiction of the federal courts to cases and
controversies of sufficient concreteness to evidence a ripeness for review.”);
see also Toburen v. State Farm Mut. Auto. Ins. Co., No. 3:17-CV-955-J-
384JRK, 2017 WL 9935025, at *1 (M.D. Fla. Oct. 18, 2017) (“Although the
Supreme Court of Florida favors abatement of unripe bad faith claims over
dismissal, Florida courts do not have the same jurisdictional requirements as
federal courts.”) (Howard, J.) (internal citation omitted).

Because this case was filed in Florida state court, Plaintiff could assert
a claim against Brown and Brown and have that claim abated. It was only
after the case’s removal that Plaintiffs claim against Brown and Brown
required dismissal. The time at which jurisdiction is judged is at removal,
and as the case sat, Plaintiff could and did assert a plausible claim against
Brown and Brown. Thus, Plaintiff could not be said to have sued Brown and

Brown fraudulently.

 

2 While the parties cite to differing case law as to the propriety of abatement
versus dismissal in the context of premature claims asserted in federal court, the
undersigned has routinely held that federal courts must dismiss claims that are not
ripe. See Witcher v. Garrison Prop. and Cas. Ins. Co., Case No. 3:16-cv-1139-J-39JBT
D.E. 161 (M.D. Fla. Nov. 7, 2019) (explaining that abatement of an unripe claim is
inappropriate in federal court, despite Florida’s endorsement to the contrary).

-5-
Case 3:20-cv-01337-BJD-PDB Document 40 Filed 03/05/21 Page 6 of 9 PagelD 1572

The Court recognizes that other federal courts have reached the
opposite conclusion. See Witkin Design Grp., Inc. v. Travelers Prop. Cas. Co.
of Am., No. 16-20484-CIV-MORENO, 2016 WL 1572964, at *3 (S.D. Fla. Apr.
18, 2016) (holding that dismissal of an unripe claim against an insurance
agent was consistent with Florida law) (citing Wells Fargo Ins. Servs. USA,
Inc. v. Blackshear, 136 So. 3d 1235, 1239 (Fla. 2d DCA 2014)). Blackshear
concluded that dismissal of a premature claim against an insurance broker is
the appropriate remedy when the case against the insurer is ongoing.
Blackshear, 136 So. 3d at 1239. Blackshear did not discuss the Florida
Supreme Court’s instruction in Blumberg that abatement, as opposed to
dismissal, is the appropriate remedy for premature claims. Instead,

Blackshear cites to Shuck v. Bank of Am., N.A., 862 So. 2d 20, 24-25 (Fla. 2d

 

DCA 2003) (holding that when “the mere passage of time is not sufficient to
cure the premature element of the action” dismissal is appropriate course)
and Landmark Am. Ins. Co. v. Moulton Properties, Inc., Case No. 3:05 CV
401LAC, 2006 WL 2038554, at *3 (N.D. Fla. July 19, 2006) (citing to Shuck)
for support. Shuck does not cite to Blumberg whatsoever and Landmark does
not mention Blumberg’s direction to trial courts to abate premature causes of
actions.

The Court is also persuaded that any reading of Florida law to prevent

abatement when “the mere passage of time is not sufficient to cure the

-6-
Case 3:20-cv-01337-BJD-PDB Document 40 Filed 03/05/21 Page 7 of 9 PagelD 1573

premature element of the action” is unduly narrow. First, had the Florida
Supreme Court intended for abatement to apply in only those circumstances
it could have said so and it did not. Second, in the context of other premature
claims, the Florida Supreme Court has endorsed abatement despite the fact
the passage of time is not certain to cause a claim to ripen. Fridman v. Safeco
Ins. Co. of Illinois, 185 So. 3d 1214, 1230 (Fla. 2016) (explaining that
abatement of bad faith claim against an insurer was the “appropriate
procedural device” even though it may never ripen).

Having determined that removal was inappropriate, the Court next
turns to the application of 28 U.S.C. § 1447(c), which allows the imposition of
attorney’s fees where a case is remanded to state court after removal and
finding that the removing party lacked an objectively reasonable basis for
seeking removal. See Martin v. Franklin Capital Corp., 546 U.S. 132, 141
(2005) (holding that an award of attorney’s fees should be denied “when an
objectively reasonable basis exists” for removal); Bauknight v. Monroe Cty..,
Fla., 446 F.3d 1327, 1329 (11th Cir. 2006). The award of attorney’s fees is to
compensate the non-removing party. Bldg. Materials Corp. of Am., No. 6:15-
cv-548-ORL22GJK, 2018 WL 1008442, at *3 (M.D. Fla. Feb. 22, 2018). At the
time that Arch and Landmark removed this case, Florida law as to

abatement was well established and Arch and Landmark should have known
. Case 3:20-cv-01337-BJD-PDB Document 40 Filed 03/05/21 Page 8 of 9 PagelD 1574
that Florida allows claims like the one Plaintiff asserts against Brown and
Brown to persist, even if it is premature. |

Accordingly, after due consideration, it is

ORDERED:

1. The Clerk of the Court is DIRECTED to remand this case to the
Circuit Court for the Seventh Judicial Circuit, in and for St. John’s
County, Florida, and to transmit a certified copy of this Order to the
clerk of that court. The Clerk of the Court shall then close this file
and terminate any remaining motions and deadlines.

2. On or before April 1, 2021, the parties shall meaningfully confer
regarding the imposition of fees and costs for Defendants’ Landmark
American Insurance Company and Arch Specialty Insurance
Company wrongful removal. If the parties are unable to agree as to
the amount to be taxed, Plaintiff shall file a motion for fees and costs
no later than April 15, 2021.

th
DONE and ORDERED in Jacksonville, Florida this 5 day of

March, 2021. Ky ( )

BRIAN J. DAVIS —
United States District Judge

 
Case 3:20-cv-01337-BJD-PDB Document 40 Filed 03/05/21 Page 9 of 9 PagelD 1575 ©

2
Copies furnished to:

Counsel of Record
Ip
